Broyles, C. J.
1. This court can not hold that the trial judge abused his discretion in denying the motion for a continuance of the case, based upon the absence of a material witness, since upon the hearing of the motion the movant failed to state that he expected to have the testimony of the witness at the next term of the court. Williams v. State, 25 Ga. App. 380 (2) (103 S. E. 685).
2. Those grounds of the motion for a new trial which allege that the court erred in allowing the solicitor-general to propound certain questions to a witness, over the objections of the accused, fail to set out the answers of the witness, and therefore raise no question for consideration by this court. Kerney v. State, 21 Ga. App. 500 (94 S. E. 625), and cit.
3. Ground 4 show's no error in the questioning of a witness by the trial judge, nor any good reason why the motion for a mistrial should have been granted.
4. It w'as not error for the court to instruct the jury as follows: “When witnesses appear and testify, they are presumed to speak the truth, and are to be believed by the jury unless impeached in some manner provided by law', or otherwise discredited in your judgment.” Hamilton v. State, 143 Ga. 265 (5) (84 S. E. 583).
5. Ground 6 of the motion is without merit.
6. The charge upon the law' of alibi was npt error for any reason assigned. Smith v. State, 3 Ga. App. 803 (61 S. E. 737), and cit.
7. The charge set forth in ground 8 of the motion w'as not error for any reason assigned. Martin v. State, 28 Ga. App. 723, 727 (113 S. E. 27), and cit.
8. The court did not err, in the absence of a proper written request, in failing to instruct the jury on the rule as to' reconciling conflicting testimony. Lewis v. State, 125 Ga. 48 (53 S. E. 816).
9. In the light of the evidence adduced and the charge of the court, and in the absence of a proper written request, the failure to charge as set forth in ground 10 of the motion was not error.
10. Ground 11 of the motion is without substantial merit. A clear charge on the subjects of reasonable doubt and the presumption of the defendant’s innocence, with an instruction that it is the jury’s duty to acquit if they should have a reasonable doubt of the guilt of the accused, sufficiently informs the jury that the burden is on the State to prove the defendant’s guilt beyond a reasonable doubt. Watts v. State, 20 Ga. App. 182 (2) (92 S. E. 966); Thomas v. State, 129 Ga. 419 (4), 423 (59 S. E. 246).
11. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

H. H. Anderson, W. B. Robinson, for plaintiff in error.
John 0, Mitchell, solicitor-general, contra.